HOFFMAN, Judge:
This is an appeal from the judgment of sentence for robbery, aggravated assault, theft, and conspiracy. Appel*501lant contends that the lower court erred when it continued to poll the jurors after it became apparent that the verdict was not unanimous. For the reasons that follow, we vacate the judgment of sentence and remand for a new trial.
Appellant was tried by a jury on the above charges. Following jury deliberations, the foreperson announced that the jury had reached a unanimous verdict and that appellant was found guilty of all charges. Defense counsel then requested that the jury be polled. After the jury was polled, the court recorded a unanimous verdict of guilty on charges of robbery, aggravated assault, theft and conspiracy. Appellant moved for a mistrial on the grounds that one of the jurors had said she found him not guilty. The motion was denied. Appellant was sentenced to a five-to-ten-year term of imprisonment for robbery and a one-to-two-year term of imprisonment for conspiracy, terms to run consecutively. This appeal followed.
Appellant contends that the lower court erred when it recorded a unanimous verdict of guilty on all charges because it was apparent that the verdict was not unanimous. We agree. It is well-settled in this Commonwealth that a criminal defendant tried before a jury has the right to a unanimous verdict. Commonwealth v. Stufflet, 276 Pa.Superior Ct. 120, 127, 419 A.2d 124, 128 (1980); Commonwealth v. Pemberton, 256 Pa.Superior Ct. 297, 301, 389 A.2d 1132, 1134 (1978); Commonwealth v. Corbin, 215 Pa.Superior Ct. 63, 65, 257 A.2d 356, 358 (1969). See also Pa.R.Crim.P. 1120(b). To ensure that the verdict is unanimous, both parties have the right to poll the jury. Commonwealth v. Martin, 379 Pa. 587, 592-93, 109 A.2d 325, 327 (1954); Commonwealth v. Pemberton, supra.
The polling of the jury is the means for definitely determining, before it is too late, whether the jury’s verdict reflects the conscience of each of the jurors or whether it was brought about through the coercion or domination of one of them by some of his [sic] fellow jurors or resulted from sheer mental or physical exhaustion of a juror.
*502Commonwealth v. Martin, supra, 379 Pa. at 593, 109 A.2d at 328. If, during the poll of the jury, it becomes apparent that there is no concurrence among them as to the verdict, the court must order the jury to retire for further deliberations. Pa.R.Crim.P. 1120(f). Where, however, “an evasive answer of a juror leaves doubt as to whether he [sic] has assented to the verdict, but his [sic] answers indicate neither involuntariness or coercion, a subsequent answer on further interrogation which indicates clear and unequivocal assent will cure any possible defect.” Commonwealth v. Stufflet, supra, 276 Pa.Superior Ct. at 127-28, 419 A.2d at 128.
Here, the jury was polled as follows:
THE COURT: As your name is called, you answer to your name and if you agree with the verdict, you tell us you do, you say yes; and if you don’t, tell us in what respects you do not agree.
JUROR NUMBER ONE: Yes, I do; TWO: Yes, I do; THREE: Yes, I do; FOUR: Yes, I do; FIVE: Not guilty.
Q: Do you agree with the verdict, yes or no?
A: Not guilty.
THE COURT: Just one moment, do you agree with the verdict was the question?
MR. STANSHINE [Defense Counsel]: Judge, she answered the question herself.
THE COURT: Yes, wait a minute, please do not speak with the juror, do you agree with the verdict. Number five?
A: Yeah.
MR. STANSHINE: I ask that she be asked what her verdict is?
THE COURT: Let’s proceed now.
N.T. January 15, 1986 at 7. The court then proceeded to poll the remaining jurors, all who indicated that they agreed with the verdict. Following the poll of the jury, the court returned to juror number five:
THE COURT: Juror number five, would you stand up? Do you agree with the verdict as announced?
*503A: Yes.
MR. STANSHINE: I would ask that the juror be asked. THE COURT: Please remove the jury.
MR. STANSHINE: She said not guilty also, I ask that she be asked what her verdict is.
Id. at 8-9. The jury then returned to the courtroom and the court asked each juror directly how he or she found appellant on each of the charges.
Q: Juror number five, please stand. How do you find the defendant on the charge of criminal conspiracy?
A: Agree.
Q: How do you find him guilty or not guilty? How do you find the defendant on criminal conspiracy?
A: I don’t understand what you’re saying. I can’t hear so good.
Q: Oh, you can’t hear so good. All right. The question is, how do you find the defendant on the charge of criminal conspiracy?
A: Yes.
Q: How do you find him?
A: Not guilty.
Q: Not guilty or guilty?
MR. STANSHINE: Objection, she said not guilty, judge.
THE COURT: Just a moment. She said a few things. Will you please not interfere with the court?
Q: Will you please stand again, ma’am. I’m going to ask you how you found the defendant, I want you to answer me guilty or not guilty on each of these charges, do you understand that?
A: Yes.
Id. at 12-13. She then stated that she found appellant guilty on all charges and the court recorded the verdict as unanimous.
It is clear from this colloquy that juror number five did not clearly and unequivocally assent to the verdict. When first asked if she agreed with the verdict, she twice responded “Not guilty.” Upon further questioning by the *504court she stated that she did agree with the verdict. Later, when asked again if she agreed with the verdict she responded “Not guilty.” Apparently not satisfied with her answer, the court again asked her whether she found appellant guilty or not guilty and, at this point, she stated that she found him guilty on all charges. At no time did the court stop the polling and order the jury to retire for further deliberations, as required by Pa.R.Crim.P. 1120(f). Instead, the court impermissibly continued to question juror number five until it obtained a response that comported with the responses of the other jurors. As a result, it is unclear whether the guilty verdict accurately reflects the conscience of each and every juror. We conclude, therefore, that the lower court erred in accepting and recording the guilty verdict.
For the above-stated reasons, we vacate the judgment of sentence and remand for a new trial.1
Vacated and remanded. Jurisdiction is relinquished.
BROSKY, J., files a dissenting opinion.